DETAILED ACTION
This action is responsive to the application No. 16/349,886 filed on May 14, 2019. The After Final amendment filed on October 11, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 and 6-15 are currently pending and being considered in the Office Action. Claim 5 is cancelled. Claims 4, 6, 7, and 12-14 are withdrawn.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as filed on May 14, 2019, April 23, 2021, and October 11, 2021 are at least partially illegible due to the combination of image quality, line widths, and patterns. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The previous objection to Fig. 12 over the labelling of elements 15, 15a, and 15b are withdrawn in light of Applicant’s amendment.

Allowable Subject Matter
Claims 1-3, 8-11, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein a film thickness of the low-resistance film is thicker in the opening portion of the vertical hole than the hole bottom of the vertical hole” in combination with the additionally claimed features.
Regarding independent Claim 15, the prior art of record neither anticipates nor renders obvious the claimed arrangement of films in a vertical hole through a semiconductor substrate, in combination with the additionally claimed features. The closest prior art of Raaijmakers (U.S. Pub # 2003/0143839) teaches a similar arrangement of films in a vertical hole, but in the case of Raaijmakers the hole is formed as a damascene structure through two dielectric layers. It would not be obvious to one of ordinary skill in the art to modify the device of Raaijmakers such that the damascene structure is through a semiconductor substrate instead of through two dielectric layers. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the drawings (see above) and cancellation of withdrawn claims.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892